UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 24, 2013 HUIXIN WASTE WATER SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Cayman Islands 000-52339 N/A (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) #99 Jianshe Road 3, Pengjiang District, Jiangmen City Guangdong Province People’s Republic of China (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (86) (750) 395-9988 CHINA GROWTH CORPORATION (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Section 8 – Other Events Item 8.01. Other Events On April 24, 2013, Jiangmen Wealth Water Purifying Agent Co., Ltd, one of our operating subsidiaries in PRC, changed its name to Guangdong Huixin Environmental Protection Co., Ltd. The name change application was approved by the local branch of Industrial & Commercial Administration Bureau of Jiangmen City, and effective immediately. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: April 29, 2013 Huixin Waste Water Solutions, Inc. By: /s/ Mingzhuo Tan Mingzhuo Tan Chief Executive Officer, President and Chairman of the Board of Directors 3
